Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00734-CR

                                     Mark Rudolph DOMRES,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR7177
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: November 20, 2019

DISMISSED FOR LACK OF JURISDICTION

           Appellant Mark Rudolph Domres seeks to appeal the trial court’s order dismissing the

charges against him. An order dismissing charges is not an order a defendant may appeal.

Bohannan v. State, 353 S.W.3d 47, 48 (Tex. App.—Fort Worth 2011, pet. ref’d); accord Crider v.

State, No. 04-19-00512-CR, 2019 WL 4647705, *1 (Tex. App.—San Antonio Sept. 25, 2019, no

pet.) (per curiam) (mem. op.). On October 25, 2019, this court ordered appellant to show cause in

writing why this appeal should not be dismissed for lack of jurisdiction. Appellant did not respond
                                                                               04-19-00734-CR


to the order. Accordingly, we dismiss this appeal for lack of jurisdiction. See Bohannan, 353
S.W.3d at 48.

                                              PER CURIAM

DO NOT PUBLISH




                                            -2-